PUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


SHARON CARR, individually and as          
Administratrix of the Estate of
Joshua Morgan, deceased,
                  Plaintiff-Appellant,
                  v.
V. S. DEEDS, individually and as an
agent of the State of West Virginia;
HOWARD E. HILL, JR., as
Superintendent of the West Virginia          No. 05-1472
State Police, in his official capacity;
STATE OF WEST VIRGINIA,
                Defendants-Appellees,
                 and
T. D. BRADLEY, individually and as
an agent of the State of West
Virginia,
                          Defendant.
                                          
2                           CARR v. DEEDS



SHARON CARR, individually and as          
Administratrix of the Estate of
Joshua Morgan,
                  Plaintiff-Appellant,
                 and
JOSHUA MORGAN, Deceased,
                             Plaintiff,
                  v.                            No. 05-2186

T. D. BRADLEY, individually and as
an agent of the State of West
Virginia; HOWARD E. HILL, JR., as
Superintendent of the West Virginia
State Police, in his official capacity;
STATE OF WEST VIRGINIA,
                Defendants-Appellees.
                                          
            Appeals from the United States District Court
       for the Southern District of West Virginia, at Beckley.
                David A. Faber, Chief District Judge;
              R. Clarke VanDervort, Magistrate Judge.
                     (CA-03-543-5; CA-04-518)

                        Argued: May 23, 2006

                       Decided: July 12, 2006

      Before TRAXLER and GREGORY, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by published opinion. Judge Traxler wrote the opinion, in
which Judge Gregory and Senior Judge Hamilton joined.
                           CARR v. DEEDS                            3
                            COUNSEL

ARGUED: Paul Joseph Harris, Wheeling, West Virginia, for Appel-
lant. Wendy Elizabeth Greve, PULLIN, FOWLER & FLANAGAN,
P.L.L.C., Charleston, West Virginia, for Appellees. ON BRIEF:
Rachel A. Martin, Wheeling, West Virginia, for Appellant. Gary E.
Pullin, PULLIN, FOWLER & FLANAGAN, P.L.L.C., Charleston,
West Virginia, for Appellees.


                             OPINION

TRAXLER, Circuit Judge:

   Plaintiff Sharon Carr, individually and as administratrix of the
estate of her son Joshua Morgan, brought this action under 42
U.S.C.A. § 1983 (West 2003), and various state law provisions,
against the State of West Virginia, the Superintendent of the West
Virginia State Police, and two of its troopers. Plaintiff’s § 1983
claims allege that Trooper V.S. Deeds unconstitutionally employed
excessive force against Morgan following Morgan’s arrest on June
20, 2001, and that Trooper Deeds and Trooper T.D. Bradley unconsti-
tutionally employed deadly force during an attempted arrest of Mor-
gan on July 10, 2001. On appeal, plaintiff challenges the district
court’s orders excluding her independent expert, and granting sum-
mary judgment to defendants on the § 1983 claims. We affirm both
orders.

                                  I.

   Because this is an appeal from the grant of summary judgment to
the defendants, we review the facts in the light most favorable to the
plaintiff. See Saucier v. Katz, 533 U.S. 194, 201 (2001).

   On June 20, 2001, Trooper Deeds and at least two other law
enforcement officers arrested Morgan at the home of Dale Arbaugh
pursuant to an outstanding arrest warrant for suspected arson of
Arbaugh’s home. Morgan was transported to the State Police Bar-
racks in Lewisburg, and then to the Southern Regional Jail in Beck-
4                           CARR v. DEEDS
ley, by one or more of these officers. Upon his arrival at the Regional
Jail, Morgan was medically evaluated and found to have a cut on his
lip, also described as a "busted lip," J.A. 70, and an abrasion on his
right flank or abdomen. No other injuries were noted, and there was
no report or complaint of a physical altercation.

   Morgan’s mother, stepfather, and brother visited Morgan at the
police station later that day. Morgan’s mother testified that Morgan
was bleeding from his mouth and had abrasions to his shoulder and
rib area. Morgan’s stepfather testified that Morgan had a swollen lip,
"blood coming out of his mouth when he would spit," J.A. 236, and
abrasions to his shoulders and abdomen area. Morgan’s brother testi-
fied that Morgan had a swollen eye and "a couple [of] cuts and
bruises." J.A. 242-43. None of the witnesses observed any use of
force by any officer. However, they testified that, when Morgan was
asked about the injuries, he either pointed to or verbally indicated that
Deeds had inflicted them.

   Two days later, after Morgan had been released from custody, he
saw Dr. Craig Bookout at the Greenbrier Valley Medical Center
emergency room. According to Dr. Bookout, Morgan had a small cut
on his lip and abrasions to his right shoulder and elbows, which Mor-
gan reported to be from "an altercation with a state police officer" on
June 20. J.A. 200. Morgan also complained of pain in his ribs and a
bruised temple, but indicated these were not the result of the alterca-
tion. No other injuries were noted. Dr. Bookout was given no infor-
mation regarding the circumstances of the alleged altercation, nor was
the identity of the officer revealed to him. Arbaugh, who had been
present when Morgan was arrested, testified that he also saw Morgan
after he was released from custody. He testified that Morgan had a
black eye, a couple of "places" on the side of his face, and bruises on
his arms and legs. Morgan filed no complaint with the West Virginia
State Police for any alleged wrongful conduct by its officers.

   On July 10, 2001, Morgan’s mother completed an Application for
Involuntary Custody for Mental Health Examination of her son in
Greenbrier County, certifying that she had reason to believe Morgan
was addicted to either alcohol or drugs and that his addiction was
likely to cause serious harm to him or others. According to the certifi-
cation, Morgan told her the day before "that he would take a bullet
                           CARR v. DEEDS                            5
in the head before he would go to jail." J.A. 91. At the time, there
were at least two outstanding warrants for Morgan’s arrest. The
Greenbrier County Circuit Court issued an order for detention, direct-
ing the Greenbrier County Sheriff to take Morgan into custody for
purposes of a probable cause hearing and mental health examination.

   Alicia and Timothy Holliday were close friends of Morgan, and
Morgan had been staying at their home in Monroe County for several
weeks. When Timothy learned that there were outstanding warrants
for Morgan’s arrest, however, he asked Morgan to leave because he
did not want his family involved. Morgan told Alicia that day or the
day before that "he would kill himself or anyone who tried to take
him down, including the police," J.A. 132, and told Timothy that "he
didn’t want to go back to jail and that he would do what it took not
to go back." J.A. 135. They testified that Morgan left their home on
July 10, in possession of a pistol and ammunition and smoking mari-
juana.

   Later that day, the Greenbrier County Sheriff’s office contacted
Monroe County Sheriff Gerald Bland, advised him that Morgan was
reportedly at the Holliday residence, and requested that Morgan be
taken into custody pursuant to the outstanding warrants and commit-
ment order. Deputy John Farmer and Deputy J.A. Greer were dis-
patched to the Holliday residence to apprehend Morgan, but he was
not there. The deputies were aware that Morgan might be armed, and
the Hollidays confirmed this fact.

   Shortly after leaving the Holliday residence, Farmer received radio
notification that Morgan’s vehicle had been spotted nearby. While en
route to the location, Farmer met Morgan’s vehicle coming towards
him. Farmer turned around and pursued the vehicle with lights and
sirens, but Morgan did not stop. After traveling several miles, Morgan
abruptly stopped his vehicle in the middle of the road, opened the
door, and placed one foot on the pavement. Farmer ordered Morgan
to get out of the vehicle. After approximately thirty seconds, Morgan
stood outside the vehicle, but Farmer could not see Morgan’s right
hand. When Farmer ordered Morgan to place his hands on the back
of the vehicle, Morgan fled on foot over an embankment. As Farmer
was pursuing Morgan on foot, Morgan turned and fired at least two
6                            CARR v. DEEDS
shots. Farmer then lost sight of Morgan and returned to the road to
call for assistance.

   Sheriff Bland and Deputy Greer were the first to arrive at the
scene. Troopers from at least three different detachments of the State
Police, including Bradley and Deeds, also responded to the call for
assistance and began taking positions to contain Morgan in the area.
At about this time, the officers learned of a report that an armed man
had attempted to stop a woman in the roadway. Assuming that Mor-
gan was attempting to get a ride out of the area, Bradley, at that time
still en route to the scene, began relaying instructions to other troopers
to block roads out of the area and check vehicles.

   Shortly after Bradley and Deeds arrived at the scene, two officers
reported that they had spotted Morgan and relayed the location to the
others. Deeds and Bradley, armed with a rifle and shotgun respec-
tively, immediately proceeded to the location and began searching for
him on foot. While searching, the troopers heard a noise and Bradley
spotted Morgan approaching the officers in a crouched position with
a pistol in his hand. Bradley ordered Morgan to drop the gun, but
Morgan dropped to the ground instead and fired two or three rounds
at the troopers. Bradley and Deeds returned fire and repeatedly
ordered Morgan to drop his weapon. Morgan continued to fire at the
troopers, and gunfire was again exchanged. After Bradley fired a shot
that he believed hit Morgan and Morgan did not respond to verbal
calls, Bradley and Deeds jointly approached Morgan and discovered
that he was dead. The other officers were advised that the threat was
over and the scene was immediately secured for investigation. An
autopsy was subsequently performed by Dr. Zia Sabet, M.D., Deputy
Chief Medical Examiner with the State of West Virginia. Dr. Sabet
concluded that Morgan "died as a result of multiple (undetermined)
shotgun wounds of the head, back, abdomen, and upper and lower
extremities," and found "no evidence of close range firing on the
skin." J.A. 191.

   On July 16, 2003, plaintiff brought this action alleging two separate
claims of excessive force under § 1983, in addition to several state
law claims. Plaintiff alleged that Deeds unconstitutionally employed
excessive force against Morgan by assaulting him after he was taken
into custody on June 20, 2001. With regard to the July 10, 2001, inci-
                             CARR v. DEEDS                               7
dent, plaintiff alleged that Deeds and Bradley unconstitutionally
employed deadly force against Morgan.

   On June 21, 2004, after the close of discovery, defendants moved
to exclude the testimony and opinions of plaintiff’s expert, Dr. John
T. Cooper, under Rule 37(c)(1) of the Federal Rules of Civil Proce-
dure because plaintiff had failed to serve the expert disclosure
required by Rule 26(a)(2)(B) and the district court’s scheduling order.

   On July 1, 2004, defendants also filed a motion for summary judg-
ment. With regard to the June 20 arrest, defendants asserted that
plaintiff had failed to produce sufficient evidence that Morgan was
injured in an altercation with Deeds and, in the alternative, that the
claim should be dismissed because Morgan’s injuries were de
minimis. With regard to the July 10 incident, defendants asserted that
plaintiff had failed to produce sufficient evidence that Deeds and
Bradley employed deadly force that was objectively unreasonable
under the circumstances. In the alternative, defendants asserted that
plaintiff’s claim did not survive Morgan’s death.

  The district court granted defendants’ motion to exclude plaintiff’s
expert and granted, by separate order, defendants’ motion for sum-
mary judgment. The district court found that Deeds was entitled to
qualified immunity from the assault claim because Morgan’s injuries
were de minimis and that the deadly force claim did not survive Mor-
gan’s death.1
  1
    Bradley was dismissed from the case on May 5, 2004, for plaintiff’s
failure to properly serve him with the summons and complaint. Plaintiff
has not appealed this order and Bradley is no longer a defendant. Defen-
dants Howard E. Hill, Jr., sued only in his official capacity as the Super-
intendent of the West Virginia State Police, and the State of West
Virginia were granted summary judgment on the § 1983 claims based
upon Eleventh Amendment immunity, and plaintiff did not appeal the
district court’s grant of summary judgment on this basis. Having dis-
missed all federal claims, the district court declined to exercise supple-
mental jurisdiction over the remaining state law claims and they were
dismissed without prejudice. Accordingly, while all defendants, with the
exception of Bradley, remain parties on appeal, only the allegations of
unlawful conduct by Deeds are at issue.
8                            CARR v. DEEDS
                                   II.

   We begin with plaintiff’s appeal from the district court’s order
granting summary judgment on the deadly force claim brought under
§ 1983, and plaintiff’s related appeal from the district court’s order
excluding plaintiff’s expert witness under Rule 37(c)(1). We affirm
the district court’s order granting summary judgment to Deeds on the
deadly force claim, although we do so based upon qualified immunity.2
We also conclude that the district court did not abuse its discretion in
excluding the plaintiff’s expert witness.

                                   A.

   Under the doctrine of qualified immunity, police officers perform-
ing their discretionary duties "are shielded from liability for civil
damages insofar as their conduct does not violate clearly established
statutory or constitutional rights of which a reasonable person would
have known." Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982).
Because "[q]ualified immunity is an entitlement not to stand trial or
face the other burdens of litigation . . . rather than a mere defense to
liability," it is important to "resolv[e] immunity questions at the earli-
est possible stage in litigation." Saucier, 533 U.S. at 200-01 (internal
quotation marks and citation omitted). When qualified immunity is
asserted, the court must consider the requisites of the defense in the
proper sequence. See id. at 200. We must first evaluate whether,
viewing the facts in the light most favorable to the plaintiff, the offi-
cer has violated a constitutional right; if so, then we proceed to deter-
mine whether that right was clearly established at the time of the
violation. See id. at 201.

   We begin our analysis of an excessive force claim brought under
§ 1983 "by identifying the specific constitutional right allegedly
infringed by the challenged application of force." Graham v. Connor,
490 U.S. 386, 394 (1989). With regard to plaintiff’s death claim, that
constitutional right was Morgan’s Fourth Amendment right to be free
    2
   Because we conclude that Deeds is entitled to qualified immunity, we
need not address the alternative claim that the action did not survive
Morgan’s death.
                             CARR v. DEEDS                               9
of arrests, investigatory stops, or other seizures effectuated by exces-
sive force. See id. at 388.

   A claim that a police officer used such excessive force during an
arrest is analyzed under an "objective reasonableness" standard. An
officer’s actions are not excessive if they "are ‘objectively reasonable’
in light of the facts and circumstances confronting [him], without
regard to [his] underlying intent or motivation." Id. at 397. Determin-
ing the reasonableness of the challenged actions "requires a careful
balancing of the nature and quality of the intrusion on the individual’s
Fourth Amendment interests against the countervailing governmental
interests at stake." Id. at 396 (internal quotation marks omitted).
Proper application of the test of reasonableness also "requires careful
attention to the facts and circumstances of each particular case,
including the severity of the crime at issue, whether the suspect poses
an immediate threat to the safety of the officers or others, and whether
he is actively resisting arrest or attempting to evade arrest by flight."
Id. "Because ‘police officers are often forced to make split-second
judgments — in circumstances that are tense, uncertain, and rapidly
evolving,’ the facts must be evaluated from the perspective of a rea-
sonable officer on the scene, and the use of hindsight must be
avoided." Waterman v. Batton, 393 F.3d 471, 476-77 (4th Cir. 2005)
(quoting Graham, 490 U.S. at 397) (internal citation omitted).

   "[T]he intrusiveness of a seizure by means of deadly force is
unmatched." Tennessee v. Garner, 471 U.S. 1,9 (1985). However,
such deadly force may be employed "[w]here the officer has probable
cause to believe that the suspect poses a threat of serious physical
harm, either to the officer or to others." Id. at 11. "Thus, if the suspect
threatens the officer with a weapon or there is probable cause to
believe that he has committed a crime involving the infliction or
threatened infliction of serious physical harm, deadly force may be
used if necessary to prevent escape, and if, where feasible, some
warning has been given." Id. at 11-12.

                                    B.

   In this case, Morgan was the subject of at least two valid warrants
for his arrest, as well an order for involuntary commitment initiated
by his mother, certifying that he was addicted to either alcohol or
10                            CARR v. DEEDS
drugs and that this addiction was likely to cause serious harm to him-
self or others. The day before Morgan’s death, Morgan told his
mother "that he would take a bullet in the head before he would go
to jail." J.A. 91. He also told the Hollidays that he would "kill himself
or anyone who tried to take him down including the police," J.A. 132,
and that he "would do what it took not to go back" to jail. J.A. 135.
He left the Hollidays on the day of his death in possession of a gun
and ammunition, and had been smoking marijuana. In addition, the
officers had been advised that a man, armed with a handgun, had
attempted to stop a woman driving a car on a nearby road. When Far-
mer stopped Morgan’s vehicle, Morgan refused Farmer’s command
to place his hands in view, jumped from the vehicle, fired at least two
rounds from his handgun, and fled into the woods. Morgan likewise
refused orders by Deeds and Bradley to surrender, and fired several
rounds at the troopers.

   Under the circumstances, we have no trouble concluding, as a mat-
ter of law, that a reasonable officer could have believed that Morgan
posed a significant threat of serious physical harm to them, their fel-
low officers, and any others who might encounter him during his
flight. Accordingly, absent any evidence negating the threat, Deeds
would clearly be entitled to qualified immunity for his use of deadly
force.

                                    C.

   Plaintiff does not directly dispute that Morgan fired upon the offi-
cers, or that Morgan posed a significant risk to himself and others
when Farmer attempted to take him into custody. Rather, plaintiff
alleges that Deeds and Bradley tracked Morgan down in the woods,
disarmed or incapacitated Morgan, and then placed their pistols
against Morgan’s head and executed him.3 Because the only evidence
  3
    Plaintiff’s complaint also sets forth a series of wholly unsubstantiated
allegations regarding the supposed "motive" for this murder, and an alle-
gation that Deeds deceived her into bringing the petition for involuntary
commitment. Basically, plaintiff claims that state troopers had been deal-
ing drugs, distributing alcoholic beverages to underage girls, and engag-
ing in the sexual assault of underage girls, and that Morgan was arrested
on June 20 and murdered on July 10 because he had discovered this
                              CARR v. DEEDS                              11
submitted in support of this allegation of an execution-style murder
is contained in the reports of Dr. John Cooper, we turn now to plain-
tiff’s appeal of the district court’s order excluding Dr. Cooper as an
expert witness. We review the district court’s exclusion of plaintiff’s
expert witness for an abuse of discretion. See Southern States Rack
& Fixture, Inc. v. Sherwin-Williams Co., 318 F.3d 592, 595 (4th Cir.
2003).

   Rule 26(a)(2) of the Federal Rules of Civil Procedure imposes spe-
cific requirements for the disclosure of expert testimony during the
discovery period. Rule 26(a)(2)(A) provides that each "party shall dis-
close to other parties the identity of any person who may be used at
trial to present evidence under Rules 702, 703, or 705 of the Federal
Rules of Evidence." Fed. R. Civ. P. 26(a)(2)(A). Rule 26(a)(2)(B),
however, imposes additional requirements if the expert witness "is
retained or specially employed to provide expert testimony in the
case." Fed. R. Civ. P. 26(a)(2)(B). For such witnesses, the disclosure
must "be accompanied by a written report prepared and signed by the
witness" which includes:

     a complete statement of all opinions to be expressed and the
     basis and reasons therefor; the data or other information
     considered by the witness in forming the opinions; any
     exhibits to be used as a summary of or support for the opin-
     ions; the qualifications of the witness, including a list of all
     publications authored by the witness within the preceding
     ten years; the compensation to be paid for the study and tes-
     timony; and a listing of any other cases in which the witness
     has testified as an expert at trial or by deposition within the
     preceding four years.

wrongdoing and threatened to disclose it. Although the record on appeal
contains testimony from several women regarding alleged wrongdoing
on the part of some troopers, there is no testimony that Morgan was
aware of such conduct, that Morgan made threats to expose it, or, for that
matter, that Deeds or Bradley were involved in the alleged wrongful con-
duct. Plaintiff also failed to produce evidentiary support for her own alle-
gation that Deeds deceived her.
12                           CARR v. DEEDS
Fed. R. Civ P. 26(a)(2)(B). The required disclosures must be made as
directed by the court’s scheduling order or, if none, no later than
ninety days prior to the trial, and must be supplemented when
required under Rule 26(e)(1). See Fed. R. Civ. P. 26(a)(2)(c).

   Rule 37(c)(1) provides that "[a] party that without substantial justi-
fication fails to disclose information required by Rule 26(a) . . . is not,
unless such failure is harmless, permitted to use as evidence at trial,
at a hearing, or on a motion any witness or information not so dis-
closed." Fed. R. Civ. P. 37(c)(1) (emphasis added). It is the burden
of the party facing sanctions to show that the failure to comply was
either substantially justified or harmless. See Southern States, 318
F.3d at 596. The district court has "broad discretion to determine
whether a nondisclosure of evidence is substantially justified or harm-
less." Id. at 597.

   In this case, plaintiff filed her complaint on June 13, 2003, attach-
ing the initial and supplemental reports of Dr. Cooper. In the reports,
Dr. Cooper identifies himself as an Independent Medical Examiner
with California Autopsy and Consultation in Fair Oaks, California,
but there is no further information or elaboration regarding his cre-
dentials. In the reports, Dr. Cooper opines that Morgan died from
"multiple bullet wounds to the head, administered at close range by
one or more handguns," and that three of the wounds "exhibit charac-
teristics of contact wounds." J.A. 21-22. Given that he identified him-
self only as a medical examiner, Dr. Cooper also asserts the rather
remarkable opinion that Morgan "had been disarmed, if in fact he was
ever armed, and he had been incapacitated by shotgun fire" prior to
his "purposeful execution," and that the police officers were not "act-
ing lawfully in self-defense or in the interest of public safety." J.A.
22.

   On September 10, 2003, the district court entered its scheduling
order, setting forth a discovery deadline of June 1, 2004, and a trial
date of August 25, 2004. Plaintiff was required to make her expert
disclosures by February 1, 2004; defendants were required to make
their expert disclosures by March 1, 2004. Plaintiff, however, did not
serve a Rule 26(a)(2)(B) disclosure for Dr. Cooper by the February
1 deadline, and in fact never filed the requisite disclosure. Defendants
served a Rule 26(a)(2)(B) disclosure in accordance with their March
                            CARR v. DEEDS                             13
1 deadline, attaching the curriculum vitae and list of testimony for
their independent expert, Dr. David Fowler, and served a supplemen-
tal disclosure on March 30, which contained more detailed opinions
of Dr. Fowler.

   On May 21, 2004, defense counsel advised plaintiff’s counsel that
the latter’s failure to provide the requisite information with respect to
Dr. Cooper rendered defendants "unable to sufficiently prepare for his
deposition which we had hoped to take on May 27, 2004." J.A. 401.
Defense counsel also advised that they would "move to exclude his
opinions accordingly." J.A. 401.

   Plaintiff’s counsel contends that he made three unanswered tele-
phone calls to defense counsel regarding the cancellation of the depo-
sition and that he faxed a letter in response. However, plaintiff’s
counsel made no belated effort to obtain the requisite information or
serve a disclosure for Dr. Cooper. Instead, plaintiff’s counsel pointed
to the reports of Dr. Cooper attached to the complaint and advised
defense counsel that "[i]f you believe more is required perhaps you
should review the information you provided regarding Dr. Fowler."
J.A. 409. Three days later, plaintiff’s counsel faxed a second letter to
defense counsel advising that the "Plaintiff’s Rule 26 documents are
being copied and will be mailed to you tomorrow provided you agree
to do the same with your Rule 26 documents." J.A. 418. Despite this
representation, and the fact that defendants had filed and supple-
mented their expert disclosure two months earlier, plaintiff still did
not serve a disclosure or forward any documents containing the
required information.

   Discovery closed on June 1, 2004. On June 21, 2004, defendants
moved under Rule 37(c)(1) to exclude Dr. Cooper due to plaintiff’s
failure to provide the required information. In response to the motion,
plaintiff again offered no explanation, nor made any attempt at
belated compliance. Instead, plaintiff complained that defendants’
disclosure of Dr. Zia Sabet "d[id] not contain any of the type of infor-
mation that defendants argue was not provided for Dr. Cooper." J.A.
403. Plaintiff also asserted that defense counsel did not act in good
faith to resolve the issue because they had failed to return plaintiff’s
counsel’s telephone calls, Dr. Cooper’s deposition had been sched-
uled for approximately one month before it was cancelled, and defen-
14                           CARR v. DEEDS
dants’ expert disclosure of Dr. Fowler was initially incomplete and
not supplemented until March 30.

   On May 28, 2004, defendants advised plaintiff that Dr. Sabet, the
West Virginia medical examiner who conducted Morgan’s autopsy,
was "not a witness who was retained or specially employed by the
defendants to provide expert testimony in the matter but rather had
performed the autopsy in the regular course of employment with the
coroner’s office." J.A. 415-16. There was, therefore, no requirement
that defendants complete a Rule 26(a)(2)(B) disclosure for the wit-
ness. As for Dr. Fowler, defendants’ disclosure notified plaintiff that
Dr. Fowler would be testifying with regard to the examinations per-
formed by Dr. Cooper and Dr. Sabet, and attached his curriculum
vitae and list of testimony. The disclosure was supplemented on
March 30 with a more detailed report of Dr. Fowler’s opinions and
conclusions, affording plaintiff sufficient time to notice and prepare
for Dr. Fowler’s deposition.

   On March 23, 2005, more than one year after the expert disclosures
were due under the scheduling order and more than ten months after
the dispute over the deposition of Dr. Cooper arose, the district court
granted defendants’ motion to exclude Dr. Cooper as a witness. As of
that time, plaintiff had still failed to provide the information required
under the rule.

   On appeal, plaintiff asserts that her failure to comply with the rule
was either "surely inadvertent" or justified by her belief that defen-
dants had failed to comply with their obligations under the rule; plain-
tiff also contends that her failure was harmless because Dr. Cooper’s
opinions were attached to the complaint. We address each contention
in turn.

   Initially, we note that plaintiff has not demonstrated that her failure
was inadvertent. Plaintiff has provided no explanation for her initial
failure to file the disclosure. And, when notified that she had failed
to comply, plaintiff’s response — that the "Rule 26 documents are
being copied and will be mailed to you tomorrow provided you agree
to do the same with your Rule 26 documents" — was clearly more
in the nature of an outright refusal to comply. J.A. 418. In short, even
if we were to consider mere inadvertence a "substantial justification"
                            CARR v. DEEDS                             15
under Rule 37(c)(1), plaintiff has not demonstrated that her failure to
comply was an inadvertent act.

   To the extent plaintiff asserts that her refusal to provide the infor-
mation was "substantially justified" because defendants did not com-
ply with Rule 26(a)(2)(B), we are equally unmoved. Aside from the
fact that defendants’ alleged failure could not have precipitated plain-
tiff’s failure (given that the plaintiff’s deadline had passed a month
earlier), litigants are not excused from their obligations under the
rules of procedure merely because an opponent has failed to comply
with his obligations. The rules provide for remedies in the event an
opponent fails to comply, and we note that plaintiff did not file a Rule
37(a)(1) motion to exclude Dr. Fowler as an expert witness based
upon the asserted belief that defendants had fallen short.

   Plaintiff’s claim that her failure was harmless because Dr. Cooper’s
reports were attached to the complaint is also unavailing. Plaintiff
argues that the "simple failure to disclose fairly rote information . . .
did not unduly surprise or prejudice Defendants". Appellant’s Brief
at 22. Like the district court, we are unpersuaded. As noted above, Dr.
Cooper’s reports reveal nothing more than that he is an independent
medical examiner with California Autopsy and Consultation. They
provide absolutely no information about his qualifications, any publi-
cations authored by him, the compensation he would be paid for his
work and testimony, or other cases in which he had testified as an
expert. Nor is the omitted information fairly characterized as "rote."
Indeed, we have previously recognized the critical importance of this
type of information, particularly in cases which turn upon expert testi-
mony:

    Rule 26 disclosures are often the centerpiece of discovery
    in litigation that uses expert witnesses. A party that fails to
    provide these disclosures unfairly inhibits its opponent’s
    ability to properly prepare, unnecessarily prolongs litigation,
    and undermines the district court’s management of the case.
    For this reason, "[w]e give particularly wide latitude to the
    district court’s discretion to issue sanctions under Rule
    37(c)(1)".

Saudi v. Northrop Grumman Corp., 427 F.3d 271, 278-79 (4th Cir.
2005) (emphasis added) (quoting Southern States, 318 F.3d at 595).
16                          CARR v. DEEDS
   This is such a case. Plaintiff has no evidence, beyond Dr. Cooper’s
opinions, to substantiate her allegation that Deeds and Bradley uncon-
stitutionally employed deadly force against Morgan. Yet, as a conse-
quence of plaintiff’s failure to provide the information plainly
required by the rule, defendants were not permitted to investigate Dr.
Cooper’s licensure, training, background, or expertise, nor were they
in a position to determine whether Dr. Cooper possessed the requisite
qualifications to render the rather broad range of opinions contained
in his reports.

   In sum, we cannot say that the district court abused its discretion
by excluding Dr. Cooper as a witness because plaintiff did not dem-
onstrate substantial justification for her failure to comply with Rule
26(a)(2)(B), and the failure prejudiced defendants in their ability to
defend against the accusations made by Dr. Cooper in a timely fash-
ion. Every litigant in federal court is plainly entitled under Rule
26(a)(2)(B) to be given the information spelled out therein, and none
shoulder the burden to independently investigate and ferret out that
information as best they can and at the expense of their client. Indeed,
Rule 26 provides that "[i]f a report from [an] expert is required under
subdivision (a)(2)(B), the deposition shall not be conducted until after
the report is provided." Fed. R. Civ. P. 26(b)(4)(emphasis added). The
available penalty for failure to comply with Rule 26(a)(2)(B) is
equally plain, and if a litigant refuses to comply with the requirements
of the rule, he does so at his peril. See Saudi, 427 F.3d at 274 (noting
that "[l]itigants who fail to comply with court scheduling and discov-
ery orders should not expect courts of appeal to save them from the
consequences of their own delinquence.").

                                   D.

   To be sure, plaintiff’s allegations in this case are most serious, but
they are equally serious for both sides of this controversy. The district
court afforded plaintiff a full and sufficient time to discover and pro-
duce evidence to substantiate her allegations by proper and admissible
evidentiary support, but plaintiff failed to do so. "One of the principal
purposes of the summary judgment rule is to isolate and dispose of
factually unsupported claims or defenses," and Rule 56 must be inter-
preted and applied "in a way that allows it to accomplish this pur-
pose." Celotex Corp. v. Catrett, 477 U.S. 317, 324-25 (1986).
                              CARR v. DEEDS                               17
Granting summary judgment to Deeds squarely serves this purpose of
Rule 56, as well as the directive that we not delay granting govern-
mental officials qualified immunity in appropriate cases. Accordingly,
we affirm the district court’s exclusion of plaintiff’s expert witness
and the district court’s grant of summary judgment against plaintiff
on the § 1983 excessive force claim arising from Morgan’s death.

                                    III.

   We now turn to plaintiff’s appeal from the district court’s order
granting summary judgment on her claim that Deeds employed exces-
sive force against Morgan following the June 20 arrest. Deeds moved
for summary judgment on the basis of qualified immunity for this
claim as well, asserting that there is insufficient evidence to prove that
he was involved in any altercation with Morgan, as well as insuffi-
cient evidence that Morgan’s alleged injuries were more than de
minimis.

    "[E]xcessive force claims of pretrial detainees are governed by the
Due Process Clause of the Fourteenth Amendment." Riley v. Dorton,
115 F.3d 1159, 1166 (4th Cir. 1997) (en banc). To succeed, the plain-
tiff must first demonstrate "that Defendants ‘inflicted unnecessary and
wanton pain and suffering’" upon the detainee. Taylor v. McDuffie,
155 F.3d 479, 483 (4th Cir. 1998) (quoting Whitley v. Albers, 475
U.S. 312, 320 (1986)). "The proper inquiry is whether the force
applied was in a good faith effort to maintain or restore discipline or
maliciously and sadistically for the very purpose of causing harm." Id.
(internal quotation marks omitted). "Even if there is a genuine issue
of material fact as to whether Defendants behaved maliciously or
sadistically after the need for force has subsided," plaintiff must also
demonstrate that the injuries were "more than de minimis" or that
"‘the force used [is] of a sort repugnant to the conscience of mankind
. . . or the pain itself [is] such that it can properly be said to constitute
more than de minimis injury.’" Id. (quoting Norman v. Taylor, 25
F.3d 1259, 1263 n.4 (4th Cir. 1994) (en banc)).4
  4
    The de minimis injury exception stems from the recognition that there
is "a de minimis level of imposition [of punishment] with which the Con-
stitution is not concerned." Ingraham v. Wright, 430 U.S. 651, 674
18                           CARR v. DEEDS
   Accordingly, in order to avoid summary judgment on the basis of
qualified immunity, it was incumbent upon plaintiff to produce suffi-
cient admissible evidence from which a jury could conclude that
Deeds employed at least some force against Morgan in a malicious or
sadistic manner, and that the injuries resulting from such force were
more than de minimis.5 Deeds is entitled to qualified immunity
because, regardless of the severity of Morgan’s alleged injuries, the
record is devoid of any facts to prove that Deeds employed the force
that inflicted those injuries.

   Viewing the evidence in the light most favorable to plaintiff, it
appears that Deeds and at least two other law enforcement officers
arrested Morgan at Arbaugh’s home on June 20, and that one or more
of these officers transported Morgan to the State Police Barracks.
Morgan was then transported to the Southern Regional Jail, where

(1977); cf. Hudson v. McMillian, 503 U.S. 1 (1992). Such "de minimis
uses of physical force" are "necessarily exclude[d] from constitutional
recognition" and not cognizable under § 1983. Riley, 115 F.3d at 1166.
We applied the de minimis rule of Hudson, holding that "a plaintiff can-
not prevail on an Eighth Amendment excessive force claim if his injury
is de minimis." Norman, 25 F.3d at 1263. And, we extended that rule to
claims under the Due Process clause in Riley. Riley, 115 F.3d at 1166.
Although the Constitution does "not require that an injury be serious or
leave visible marks or scars" to be actionable, we held that "de minimis
injury can serve as conclusive evidence that de minimis force was used."
Riley, 115 F.3d at 1168 (quoting Norman, 25 F.3d at 1261). Force that
is "of a sort repugnant to the conscience of mankind" see Hudson, 503
U.S. at 10 (internal quotation marks omitted), is "expressly outside the
de minimis force exception," Norman, 25 F.3d at 1263 n.4. See also
Riley, 115 F.3d at 1168 n.4 (listing, as examples of such repugnant force,
acts such as "forcibly pumping a suspect’s stomach for evidence after
unlawfully entering his house and bedroom or severely whipping and
hanging a suspect in order to obtain a confession." (internal citations
omitted)).
   5
     Plaintiff does not claim that "the force used [is] of a sort repugnant
to the conscience of mankind . . . or [that] the pain itself was such that
it can properly be said to constitute more than de minimis injury," Taylor,
155 F.3d at 483 (internal quotation marks omitted), and there is no evi-
dence to support such a claim.
                             CARR v. DEEDS                             19
witnesses observed some minor injuries when Morgan was processed.
Other witnesses observed a few additional, but still relatively minor,
injuries after Morgan was released from jail. However, plaintiff pre-
sented no admissible testimony or other evidence from which a jury
could conclude that any of those injuries were inflicted by Deeds.

   No witness observed any altercation between Morgan and any state
police officer. Although Dr. Bookout testified that Morgan told him
that some of the injuries were the result of an altercation with a state
police officer, Morgan did not identify Deeds as the officer involved
or provide any facts as to the circumstances of the alleged altercation.
Thus, the only evidence that plaintiff can point to in an effort to impli-
cate Deeds is the testimony of the three family members and Arbaugh
to the effect that Morgan either told them or indicated by pointing that
Deeds had inflicted the injuries. These statements by Morgan are
hearsay and not admissible to create a genuine issue of material fact
on the question of whether Deeds inflicted those injuries.

    Plaintiff’s attempt to demonstrate that Deeds made an "adoptive
admission" to assaulting Morgan because he was present in the room
when Morgan made the statements to his family members also fails.
Under the Federal Rules of Evidence, "[a] statement is not hearsay if
. . . [t]he statement is offered against a party and is . . . a statement
of which the party has manifested an adoption or belief in its truth."
Fed. R. Civ. P. 801(d)(2)(B). "A party may manifest adoption of a
statement in any number of ways, including through words, conduct,
or silence." United States v. Robinson, 275 F.3d 371, 383 (4th Cir.
2001). However, "[w]hen a statement is offered as an adoptive admis-
sion, the primary inquiry is whether the statement was such that,
under the circumstances, an innocent defendant would normally be
induced to respond, and whether there are sufficient foundational
facts from which the jury could infer that the defendant heard, under-
stood, and acquiesced in the statement." United States v. Williams,
445 F.3d 724, 735 (4th Cir. 2006) (internal quotation marks omitted).

   In this case, there is testimony that Deeds was in the room when
the family was visiting, but plaintiff has not demonstrated "sufficient
foundational facts from which the jury could infer that the defendant
heard, understood, and acquiesced in the statement." Id. (internal quo-
tation marks omitted). Nor has plaintiff offered an argument that a
20                            CARR v. DEEDS
police officer, conducting his official duties in the presence of a
detainee and his family, "would normally be induced to respond" to
the detainee’s claim, made solely to his family, that the officer had
assaulted him. Indeed, we think it more likely that the officer would
ignore the statement rather than risk antagonizing or inciting the
detainee or his family by disputing it.

   Finally, even if Deeds had made an adoptive admission, the admis-
sion would not save plaintiff’s case from summary judgment. An out-
right admission by Deeds that he inflicted the injuries would reveal
nothing about the circumstances of the force employed, and plaintiff
would still suffer from the unfulfilled burden of establishing that the
force was excessive under the circumstances; i.e., that it was inflicted
"maliciously and sadistically for the very purpose of causing harm,"
rather than "in a good faith effort to maintain or restore discipline."
Taylor, 155 F.3d at 483 (internal quotation marks omitted).

   This brings us to plaintiff’s argument that Deeds bore the burden
to present an affidavit stating whether he heard Morgan’s statement,
whether he was involved in an altercation with Morgan, and, if so,
what the circumstances were surrounding that altercation. Plaintiff
argues Deeds’ failure to present evidence that Morgan engaged in
conduct that prompted the use of responsive force or otherwise
explain Morgan’s injuries creates the presumption that Deeds
employed excessive and punitive force against Morgan that day. At
a minimum, plaintiff argues, Deeds failed to properly support his
motion for summary judgment, leaving a question of fact regarding
how Morgan’s injuries were sustained.6

  This argument is wholly without merit. As an initial premise, we
note that the plaintiff did not raise as an issue on appeal the defen-
dants’ failure to file a properly supported motion for summary judg-
ment under Rule 56. But even if we were to assume that plaintiff’s
  6
    It does not appear that plaintiff ever deposed Deeds, although he was
certainly identified as a witness. There is an assertion in the record below
that plaintiff scheduled Deeds’ deposition, but chose to cancel it. Plain-
tiff’s counsel offered no explanation as to why the answers to these ques-
tions were not pursued through discovery.
                            CARR v. DEEDS                            21
"burden" issue is properly before us, plaintiff’s argument is squarely
foreclosed by Celotex.

   In Celotex, the district court granted summary judgment against
plaintiff because the plaintiff "was unable to produce evidence in sup-
port of her allegation in her wrongful-death complaint that the dece-
dent had been exposed to petitioner’s asbestos products." 477 U.S. at
319. The Court of Appeals reversed, holding that the motion was
defective because the defendant had "made no effort to adduce any
evidence, in the form of affidavits or otherwise, to support its
motion." Id. at 321 (internal quotation marks omitted). The Supreme
Court disagreed, holding that although the "party seeking summary
judgment always bears the initial responsibility of informing the dis-
trict court of the basis for its motion, and identifying those portions
of ‘the pleadings, depositions, answers to interrogatories, and admis-
sions on file, together with the affidavits, if any,’ which it believes
demonstrate the absence of a genuine issue of material fact," id. at
323 (emphasis added), there is "no express or implied requirement in
Rule 56 that the moving party support its motion with affidavits or
other similar materials negating the opponent’s claim." Id.

   In short, there is no burden upon "the party moving for summary
judgment to produce evidence showing the absence of a genuine issue
of material fact." Id. at 325 (emphasis added). Rather, "the burden on
the moving party may be discharged by ‘showing’ — that is, pointing
out to the district court — that there is an absence of evidence to sup-
port the nonmoving party’s case." Id. "[R]egardless of whether the
moving party accompanies its summary judgment motion with affida-
vits, the [summary judgment] motion may, and should, be granted so
long as whatever is before the district court demonstrates that the
standard for the entry of summary judgment, as set forth in Rule
56(c), is satisfied." Id. at 323. Indeed, "district courts are widely
acknowledged to possess the power to enter summary judgments sua
sponte, so long as the losing party was on notice that she had to come
forward with all of her evidence." Id. at 326. In sum, Deeds, having
denied the material allegations of the complaint and filed a motion for
summary judgment pointing out the absence of evidence to support
plaintiff’s case, bore no burden to produce an affidavit denying plain-
tiff’s allegations or to otherwise support his motion with materials
negating the claim of an unconstitutional use of force.
22                          CARR v. DEEDS
   To conclude, we hold that Deeds is entitled to qualified immunity
as a matter of law because the plaintiff failed to bring forth admissible
evidence from which the jury could conclude that he was involved in
an altercation with Morgan, and certainly no evidence that Deeds
employed force that was excessive under the circumstances. Deeds’
entitlement to qualified immunity, therefore, arose well before any
need to evaluate the severity of Morgan’s injuries. Accordingly, we
affirm the district court’s grant of qualified immunity to Deeds.

                                  IV.

  For the foregoing reasons, we affirm the district court’s order
excluding plaintiff’s expert report and affirm the district court’s order
granting summary judgment to the defendants.

                                                            AFFIRMED